 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   TRAVELERS PROPERTY CASUALTY                         Case No. 1:19-cv-01491-NONE-SAB
     COMPANY OF AMERICA,
11                                                       ORDER DIRECTING THE CLERK OF THE
                    Plaintiff,                           COURT TO ASSIGN THIS ACTION TO A
12                                                       DISTRICT JUDGE FOR PURPOSES OF
             v.                                          CLOSING THE CASE AND TO ADJUST
13                                                       DOCKET TO REFLECT DISMISSAL
     LIV TRANSPORTATION, INC.,                           UNDER FED. R. CIV. P. 41(a)
14
                    Defendant.                           (ECF No. 16)
15

16          On April 7, 2020, a stipulation was filed dismissing this action with prejudice and with

17 each party to bear its own costs and fees. (ECF No. 16.) In light of the stipulation of the parties,

18 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111

19 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of
20 costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

22 this case for the purpose of closing the case and then to close this case and adjust the docket to

23 reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      April 7, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
